                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NAUTILUS INSURANCE COMPANY                         :              CIVIL ACTION
                                                   :
   v.                                              :              No. 16-4839
                                                   :
BIKE & BUILD, INC., et al.                         :

                                             ORDER

        AND NOW, this 17th day of October, 2018, upon consideration of the Motions for

Summary      Judgment     filed   by   Plaintiff       Nautilus    Insurance    Company   (Nautilus),

Defendant/Crossclaimant United Specialty Insurance Company (United Specialty), and

Defendant/Counterclaimant Bike & Build, Inc. (Bike & Build), the briefing on the Motions, and

the parties’ presentations at oral argument, and for the reasons set forth in the accompanying

Memorandum, it is ORDERED:

        •   Nautilus’s and United Specialty’s Motions for Summary Judgment (Documents 46

            and 43) are GRANTED. Judgment is entered in favor of Nautilus on its claim against

            Bike & Build and in favor of United Specialty on its crossclaim against Bike & Build.

        •   Nautilus and United Specialty have no duty or obligation to defend, indemnify, or

            provide coverage to Bike & Build for the claims asserted against Bike & Build by

            Bridget Anderson in the lawsuit filed in the Court of Common Pleas of Philadelphia

            County captioned Anderson v. Bike & Build, Inc., Civil Action No. 160601404.

        •   Bike & Build’s Motions for Summary Judgment (Documents 44 and 45) are

            DENIED.

        The Clerk of Court is directed to mark this case CLOSED.

                                                       BY THE COURT:


                                                          /s/ Juan R. Sánchez        .
                                                       Juan R. Sánchez, C.J.
